                      Case 8:19-cv-00317-DOC-DFM Document 76 Filed 09/27/19 Page 1 of 9 Page ID #:8088



                                       1   RONALD K. ALBERTS (SBN: 100017)
                                           ralberts@grsm.com
                                       2   SYLVIA JOO (SBN: 308236)
                                           sjoo@grsm.com
                                       3   GORDON REES SCULLY           MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd floor
                                       4   Los Angeles, CA 90071
                                           Telephone: (213) 576-5088
                                       5   Facsimile: (213) 680-4470
                                       6   Attorneys for Defendants
                                           HUMANA BEHAVIORAL HEALTH, INC.,
                                       7   HUMANA HEALTH PLAN OF CALIFORNIA, INC.,
                                           HUMANA, INC.,
                                       8   HUMANA INSURANCE COMPANY,
                                           HUMANA EMPLOYERS HEALTH PLAN OF GEORGIA, INC.,
                                       9   HUMANA HEALTH BENEFIT PLAN OF LOUISIANA, INC.,
                                           HUMANA HEALTH PLAN OF TEXAS, INC.,
                                      10   HUMANA HEALTH PLAN, INC., and
                                           HUMANA MEDICAL PLAN (erroneously sued as HUMANA INSURANCE
                                      11   COMPANY AND HUMANA MEDICAL PLAN)
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13                        UNITED STATES DISTRICT COURT
                                      14                       CENTRAL DISTRICT OF CALIFORNIA
                                      15
                                      16   ABC SERVICES GROUP, INC., a                 )    CASE NO. 8:19-cv-00317-DOC-
                                           Delaware corporation, in its capacity as    )    DFM
                                      17   assignee for the benefit of creditors of    )
                                           MORNINGSIDE RECOVERY, LLC, a                )    Hon. David O. Carter
                                      18   California limited liability company        )    Courtroom 9D
                                      19                            Plaintiff,         )
                                                                                       )    DEFENDANTS’ REPLY TO
                                      20         vs.                                   )    PLAINTIFF’S OPPOSITION TO
                                                                                       )    MOTION TO DISMISS FIRST
                                      21   HUMANA BEHAVIORAL HEALTH,                   )    AMENDED COMPLAINT
                                           INC., a Texas corporation; HUMANA           )
                                      22   HEALTH PLAN OF CALIFORNIA,                  )
                                           INC., a California corporation;             )    Date: October 18, 2019
                                      23   HUMANA INC., a Delaware                     )    Time: 8:30 AM
                                           corporation; HUMANA INSURANCE               )    Place: Courtroom 9D
                                      24   COMPANY, a Wisconsin corporation;           )
                                           HUMANA EMPLOYERS HEALTH                     )    Complaint filed: 2/21/2019
                                      25   PLAN OF GEORGIA, INC., a Georgia            )
                                           corporation; HUMANA HEALTH                  )    First Amended Complaint filed:
                                      26   BENEFIT PLAN OF LOUISIANA,                       6/7/2019
                                           INC., a Louisiana Corporation;              )
                                      27                                               )
                                                                                      -1-
                                      28                                                   CASE NO. 8:19-cv-00317-DOC-DFM
                                           DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST
                                           AMENDED COMPLAINT
                      Case 8:19-cv-00317-DOC-DFM Document 76 Filed 09/27/19 Page 2 of 9 Page ID #:8089



                                       1   HUMANA HEALTH PLAN OF                 )
                                           TEXAS, INC., a Texas corporation;     )
                                       2   HUMANA HEALTH PLAN, INC., a           )
                                           Kentucky corporation; and HUMANA      )
                                       3   INSURANCE COMPANY AND                 )
                                           HUMANA MEDICAL PLAN, a                )
                                       4   Wisconsin corporation, and DOES 1     )
                                           through 20, Inclusive                 )
                                       5                                         )
                                                                   Defendants.
                                       6                                         )
                                       7
                                       8
                                       9
                                      10
                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                                                                 -2-
                                      28                                                   CASE NO. 8:19-cv-00317-DOC-DFM
                                           DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST
                                           AMENDED COMPLAINT
                      Case 8:19-cv-00317-DOC-DFM Document 76 Filed 09/27/19 Page 3 of 9 Page ID #:8090



                                       1         Defendants HUMANA BEHAVIORAL HEALTH, INC., HUMANA
                                       2   HEALTH PLAN OF CALIFORNIA, INC., HUMANA, INC., HUMANA
                                       3   INSURANCE COMPANY, HUMANA EMPLOYERS HEALTH PLAN OF
                                       4   GEORGIA, INC., HUMANA HEALTH BENEFIT PLAN OF LOUISIANA, INC.,
                                       5   HUMANA HEALTH PLAN OF TEXAS, INC., HUMANA HEALTH PLAN,
                                       6   INC., and HUMANA MEDICAL PLAN (erroneously sued as HUMANA
                                       7   INSURANCE COMPANY AND HUMANA MEDICAL PLAN) (collectively
                                       8   referred to as “Humana”) hereby submit their reply to the opposition filed by
                                       9   Plaintiff ABC SERVICES GROUP, INC. (“Plaintiff”) to Humana’s motion to
                                      10   dismiss as follows.
                                      11         I.      Humana Behavioral Health, Inc., Humana Health Plan of
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12                 California, Inc., and Humana Inc. should be dismissed as
      Los Angeles, CA 90071




                                      13                 defendants because they are neither insurers nor administrators
                                      14                 of the benefit plans at issue
                                      15         Preliminarily, Plaintiff contends in its opposition that Humana has not
                                      16   provided the reason as to why Humana Behavioral Health, Inc., Humana Health
                                      17   Plan of California, Inc., and Humana, Inc. should be dismissed as not properly
                                      18   named defendants. However, Humana had previously informed Plaintiff’s counsel
                                      19   that those Humana entities were neither the administrator nor the insurers of the
                                      20   benefit plans at issue. Moreover, Humana had submitted a declaration in support
                                      21   of its motion to dismiss stating as such. (See Declaration of Eric R. Roper in
                                      22   support of Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint,
                                      23   Dkt. 73-2).
                                      24         Humana Behavioral Health, Inc., Humana Health Plan of California, Inc.,
                                      25   and Humana, Inc., in addition to Humana Insurance Company, were the defendants
                                      26   initially named in the initial Complaint. After meet and confer efforts between
                                      27   counsel regarding which Humana entities were the appropriate defendants,
                                                                                 -3-
                                      28                                                   CASE NO. 8:19-cv-00317-DOC-DFM
                                           DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST
                                           AMENDED COMPLAINT
                      Case 8:19-cv-00317-DOC-DFM Document 76 Filed 09/27/19 Page 4 of 9 Page ID #:8091



                                       1   Plaintiff added the proper Humana entities as defendants in its First Amended
                                       2   Complaint (“FAC”). Yet, Plaintiff failed to omit Humana Behavioral Health, Inc.,
                                       3   Humana Health Plan of California, Inc., and Humana, Inc. in the FAC.
                                       4         As Humana Behavioral Health, Inc., Humana Health Plan of California, Inc.,
                                       5   and Humana, Inc. were erroneously named in the suit and the proper Humana
                                       6   entities have been identified and added as defendants, they should be dismissed
                                       7   from this action.
                                       8         II.    Anti-assignment provisions in the plan documents are enforceable
                                       9                against Plaintiff.
                                      10         Plaintiff spends a significant portion of its opposition reinforcing its
                                      11   argument that generally, a healthcare provider has derivative standing under
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   ERISA to sue for benefits pursuant to a valid assignment, and that it alleged in its
      Los Angeles, CA 90071




                                      13   FAC that it obtained assignments from each of the patients for the claims at issue.
                                      14   However, Plaintiff fails to adequately address the crux of the argument in
                                      15   Humana’s motion to dismiss: that such assignments are not valid in the face of an
                                      16   anti-assignment provision within the plan document, which governs the plan.
                                      17         The Ninth Circuit has consistently held that such anti-assignment provisions
                                      18   in ERISA plans are enforceable. See Spinedex Physical Therapy USA Inc. v.
                                      19   United Healthcare of Ariz., Inc., 770 F.3d 1282, 1296 (9th Cir. 2014); Davidowitz
                                      20   v. Delta Dental Plan of Cal., Inc., 946 F.2d 1476, 1481 (9th Cir. 1991) (“ERISA
                                      21   welfare plan payments are not assignable in the face of an express non-assignment
                                      22   clause in the plan.”); DB Healthcare, LLC, et al. v. Blue Cross Blue Shield of
                                      23   Arizona, Inc., 852 F.3d 868, 876 (9th Cir. 2017) (where an anti-assignment clause
                                      24   exists, it “override[s] any purposed assignments.”) Moreover, the Central District
                                      25   of California has previously upheld anti-assignment provisions in non-ERISA
                                      26   plans pursuant to California law. See Adel F. Samaan, M.D. v. Aetna Life
                                      27   Insurance Company et al. (Samaan), Case No. 2:17-cv-01690-DSF (AGRx),
                                                                                -4-
                                      28                                                   CASE NO. 8:19-cv-00317-DOC-DFM
                                           DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST
                                           AMENDED COMPLAINT
                      Case 8:19-cv-00317-DOC-DFM Document 76 Filed 09/27/19 Page 5 of 9 Page ID #:8092



                                       1   January 14, 2019 Order Re Standing, Exhaustion of Administrative Remedies, and
                                       2   Contractual Limitations, Dkt. 43; Brand Tarzana Surgical Center v. Aetna Life
                                       3   Insurance Company, et al., Case No. 2:18-cv-08080-RGK (ASx), April 11, 2019
                                       4   Order Granting Motion to Dismiss and Denying Motion to Strike, Dkt. 34.
                                       5         Plaintiff has not demonstrated an adequate counterargument to Humana’s
                                       6   assertion in its motion to dismiss that the anti-assignment provisions are
                                       7   enforceable against Plaintiff’s purported assignments. Accordingly, Humana’s
                                       8   motion to dismiss should be granted based on that issue.
                                       9         III.   Plaintiff’s argument that it is an “authorized representative”
                                      10                pursuant to 29 C.F.R. Section 2560.503-1(b)(4) does not grant it
                                      11                independent grounds to sue for benefits in federal court
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12         Plaintiff appears to argue that it is an “authorized representative” of a
      Los Angeles, CA 90071




                                      13   claimant within the meaning of 29 C.F.R. Section 2560.503-1(b)(4), which under
                                      14   ERISA requires that the “claims procedures do not preclude an authorized
                                      15   representative of a claimant from acting on behalf of such claimant in pursuing a
                                      16   benefit claim or appeal of an adverse benefit determination.” Although Plaintiff
                                      17   does not articulate its argument in so many words, the takeaway in the opposition
                                      18   appears to be that Plaintiff is attempting to use 29 C.F.R. Section 2560.503-1(b)(4)
                                      19   as a work-around for the otherwise valid and enforceable anti-assignment
                                      20   provisions in Humana’s plan documents, in order to argue it has separate grounds
                                      21   for standing to sue for benefits.
                                      22         However, the same argument was used by a plaintiff health care provider
                                      23   and rejected by the Central District of California at the summary judgment stage in
                                      24   the recent case of Infoneuro Grp. v. Aetna Life Ins. Co., 2019 U.S. Dist. LEXIS
                                      25   140401 (C.D. Cal., May 3, 2019). In Inforneuro Grp., the plaintiff, who had the
                                      26   same counsel as Plaintiff’s counsel in this case, argued that under 29 C.F.R.
                                      27   Section 2560.503-1(b)(4), an “authorized representative” also has standing to sue
                                                                                  -5-
                                      28                                                   CASE NO. 8:19-cv-00317-DOC-DFM
                                           DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST
                                           AMENDED COMPLAINT
                      Case 8:19-cv-00317-DOC-DFM Document 76 Filed 09/27/19 Page 6 of 9 Page ID #:8093



                                       1   the insurer for a claim for benefits. However, the Central District rejected the
                                       2   plaintiff’s argument because “the ‘claims procedures’ discussed by this section of
                                       3   the C.F.R. are internal claims procedures: ‘the filing of benefit claims, notification
                                       4   of benefit determinations, and appeal of adverse benefit determinations.’” Id. at
                                       5   *28, citing AllianceMed LLC v. Aetna Life Ins. Co., No. CV-16-02435-PHXJAT,
                                       6   at *3 (D. Ariz. Jan. 30, 2017), quoting 29 C.F.R. Section 2560.503-1(b). Although
                                       7   this provision “allows a representative to act on claimant’s behalf when dealing
                                       8   with the insurance company, it does not bestow upon that representative standing
                                       9   to file suit against the company in federal court.” Id., citing Armijo v. ILWU-PMA
                                      10   Welfare Plan, 2019 U.S. Dist. LEXIS 42888, *7 (C.D. Cal. Aug. 21, 2015)
                                      11   (concluding providers do not have standing to pursue ERISA suit as “authorized
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   representatives” because it “would mean that current Plans have to allow
      Los Angeles, CA 90071




                                      13   authorized representatives, who then automatically have standing to bring civil
                                      14   suits,” the practice effect of this “would be that a Plan’s anti-assignment clauses,
                                      15   which have long been recognized and upheld by courts across the country, would
                                      16   be rendered ineffective.”) Thus, the Court did not find that 29 C.F.R. Section
                                      17   2560.503-1(b)(4) provided plaintiff independent standing to sue the insurer in
                                      18   federal court as the members’ authorized representative. See id. at *29.
                                      19         Accordingly, it follows here that Plaintiff also does not have an independent
                                      20   right to sue for benefits under 29 C.F.R. Section 2560.503-1(b)(4) as an
                                      21   “authorized representative” of the patients in federal court. Thus, Plaintiff has no
                                      22   alternative grounds for standing where an anti-assignment provision is contained in
                                      23   the plan.
                                      24         IV.    Direct payment to a medical provider does not constitute consent
                                      25                to an assignment under the plan.
                                      26         According to Plaintiff, partial payment was allegedly made by Humana for
                                      27   the claims involving Patient JM, which indicates that Humana “approved” of the
                                                                                   -6-
                                      28                                                   CASE NO. 8:19-cv-00317-DOC-DFM
                                           DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST
                                           AMENDED COMPLAINT
                      Case 8:19-cv-00317-DOC-DFM Document 76 Filed 09/27/19 Page 7 of 9 Page ID #:8094



                                       1   assignment previously. However, this allegation by itself is insufficient to
                                       2   conclude either that Humana consented to Plaintiff’s assignment, or that it
                                       3   rendered void the anti-assignment provision in the plan.
                                       4         First, the provisions that only permit assignments with consent from
                                       5   Humana explicitly require that such consent be written, as is the case in the plan
                                       6   affecting Patient JM. Payment to a provider is not explicit written consent that
                                       7   Humana has accepted an assignment of all rights by the patient to Plaintiff.
                                       8         Furthermore, the right to receive direct payment is a different right than the
                                       9   right to stand in the shoes of the insured and sue for benefits on his or her behalf.
                                      10   Indeed, this Court has previously found that “direct payments to the Provider do
                                      11   not afford the Provider ‘beneficiary’ status under ERISA.” Beverly Oaks
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Physicians Surgical Ctr., LLC v. Blue Cross Blue Shield of Ill., 2019 U.S. Dist.
      Los Angeles, CA 90071




                                      13   LEXIS 31450, *17 (C.D. Cal. Feb. 27, 2019), citing DB Healthcare, LLC v. Blue
                                      14   Cross Blue Shield of Arizona, Inc., 852 F.3d 868, 875 (9th Cir. 2017) ("Neither a
                                      15   designation in a health benefit plan nor an assignment by a patient allowing a
                                      16   health care provider to receive direct payment for health services entitles a health
                                      17   care provider to ‘benefits’ on its own behalf.") Direct payment is also not a waiver
                                      18   of the anti-assignment provision. See id. at *21, quoting Pac. Shores Hosp. v.
                                      19   Backus Hosp. Med. Benefit Plan, 2005 U.S. Dist. LEXIS 51152, *3 (C.D. Cal.
                                      20   May 18, 2005) ("[D]irect communications and payment are insufficient evidence
                                      21   of a clear and convincing waiver of the non-assignment provision.")).
                                      22         Therefore, the mere allegation that Humana allegedly provided partial
                                      23   payment on the claims for Patient JM does not establish that Humana approved of
                                      24   the purported assignment of all rights, including the right to sue for benefits.
                                      25         V.     Plaintiff has failed to state a cognizable claim under state law for
                                      26                non-ERISA plans
                                      27         Humana reiterates its position that Plaintiff has failed to state a cognizable
                                                                                   -7-
                                      28                                                   CASE NO. 8:19-cv-00317-DOC-DFM
                                           DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST
                                           AMENDED COMPLAINT
                      Case 8:19-cv-00317-DOC-DFM Document 76 Filed 09/27/19 Page 8 of 9 Page ID #:8095



                                       1   claim under state law in its FAC for benefits under plans not governed by ERISA.
                                       2   Plaintiff argues in its opposition that this is “not an issue which Defendants can
                                       3   dismiss by FRCP 12(b)(6),” when in fact, it is precisely the type of pleading
                                       4   deficiency that is appropriate to be decided on a motion to dismiss for failure to
                                       5   state a claim upon which relief may be granted. Indeed, Plaintiff seeks leave to
                                       6   amend its FAC to include state law claims for breach of contract and/or quantum
                                       7   meruit, presumably to cure such a defect. (See Opposition, Dkt. 74, p. 9.)
                                       8         VI.    Plaintiff has failed to adequately plead it exhausted its
                                       9                administrative remedies
                                      10         Plaintiff reiterates its conclusory allegations that it exhausted all
                                      11   administrative remedies for each of the claims at issue, or in the alternative, that
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   such actions would be futile, without providing any factual basis for such
      Los Angeles, CA 90071




                                      13   arguments. Even if it is not necessary for Plaintiff to plead at this stage all of the
                                      14   specifics of its attempts to exhaust administrative remedies for each of the claims
                                      15   at issue, it must still provide allegations that show its efforts to follow the plan
                                      16   requirements in exhausting the internal appeals process, or what circumstances
                                      17   made such efforts futile. The Court need not accept as true unreasonable
                                      18   inferences or conclusory legal allegations cast in the form of factual allegations.
                                      19   Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003), citing Western Mining
                                      20   Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).
                                      21   //
                                      22   //
                                      23   //
                                      24   //
                                      25   //
                                      26   //
                                      27   //
                                                                                      -8-
                                      28                                                   CASE NO. 8:19-cv-00317-DOC-DFM
                                           DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST
                                           AMENDED COMPLAINT
                        Case 8:19-cv-00317-DOC-DFM Document 76 Filed 09/27/19 Page 9 of 9 Page ID #:8096



                                         1         VII. Conclusion
                                         2         For the reasons stated hereinabove, Humana respectfully requests that its
                                         3   motion to dismiss Plaintiff’s FAC be granted in its entirety.
                                         4
                                         5
                                             Dated: September 27, 2019                  GORDON REES SCULLY
                                         6                                              MANSUKHANI, LLP
                                         7
                                         8                                              By: s/ Ronald K. Alberts
                                                                                            Ronald K. Alberts
                                         9                                                  Sylvia Joo
                                                                                            Attorneys for Defendants
                                        10
                                        11
  Gordon Rees Scully Mansukhani, LLP
    633 West Fifth Street, 52nd floor




                                        12
        Los Angeles, CA 90071




                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                                                                      -9-
                                        28                                                   CASE NO. 8:19-cv-00317-DOC-DFM
1180098/47440801v.1
                                             DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS FIRST
                                             AMENDED COMPLAINT
